Title: To Thomas Jefferson from “Your Unknown Friend”, 4 March 1801
From: Unknown
To: Jefferson, Thomas



Sir/
Phila. Mar 4. 1801—

Permit a natural born Citizen of the United States independent as to pecuniary concerns of expecting or wishing any post of profit under or in the gift of any department in the United States,—to sugest to you what in his opinion will contribute to your honour and the happiness of the people who you will preside over—

1. Never to displace any officer because he has differ’d in political sentiments from you.
2. Never to appoint any whoes abilities and integrity does not qualify him for the place.
3. Appoint no violent party man whoes judgement & descretion is under such prejudices as to endanger his duty to the United states & create jealousies of his impartial & upright conduct.
4. To fulfill all the ingagements of the Government so far as it can be done with propriety & to inculate the principles of individuals doing the same in all there Contract & concerns, To promote American Manufactories to practice frugality & economy—
5. To support Agriculture & Commerce the two principle pursuits of the people of these States—The Eastern States from habit is so attach’d to commerce that the evident neglect of it by Goverment wou’d endanger the Union by a seperation of those states from the southern—the evils that wou’d arise from that event is more to be deprecated than every thing else which cou’d happen.
6. To weigh well all the important measure of Goverment let prejudice & passion have no influence, the smooth paths of honour, Candour, & Justice pursue & leave the events to an alwise providence—That  your administration may be crown’d with success & tranquility is the ardent wish of—


Your unknown friend.


N.B. Since writing the above I have had the pleasure of reading your Publick declaration on points mention’d in my letter, they are approv’d by all—I now only fear your being led to make appointments on recriminations which too often prefer persons the most unfit when political prejudices influence the mind—

